Citation Nr: 0627362	
Decision Date: 08/30/06    Archive Date: 09/06/06

DOCKET NO.  03-16 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of service connection for a schizoaffective 
disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel




INTRODUCTION

The veteran served on active duty from May 1948 until 
September 1952.

Service connection for schizophrenic reaction was denied by a 
Department of Veterans Affairs (VA) agency of original 
jurisdiction rating decision in March 1959.  The veteran did 
not appeal and this determination became final.  He attempted 
to reopen his claim for a nervous condition, now 
characterized as schizoaffective disorder, most recently in 
May 2001.  

The current matter comes before the VA Board of Veterans' 
Appeals (Board) from an April 2002 rating decision of the VA 
Regional Office (RO) in Houston, Texas that declined to 
reopen the claim of service connection for schizoaffective 
disorder with paranoid schizophrenia.  


REMAND

After review of the record, the Board finds that further 
development is warranted in this instance.

The veteran asserts that he had a mental breakdown during 
active duty for which service connection is warranted.  The 
service medical records do not show any treatment for 
psychiatric disability or complaints, nor does the claims 
file reflect any indication of treatment for such until 
December 1958.  Of record is documentation indicating that he 
was brought in to Brookville Army Hospital in December 1958 
for aberrant behavior leading to a diagnosis of schizophrenic 
reaction.  It was noted at that time that arrangements were 
made to transfer the veteran to the State Mental Hospital.  
Clinical summaries from the San Antonio State Hospital show 
that the veteran was admitted to that facility in December 
1958 and August 1959.  In various letters in the record, the 
veteran asserts that he was hospitalized at San Antonio State 
Hospital during service or shortly thereafter in 1954 before 
being readmitted in 1958.  

Reopening a claim for service connection that has been 
previously and finally disallowed requires that new and 
material evidence be presented or secured since the last 
final disallowance of that claim.  See Evans v. Brown, 9 Vet. 
App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 
522, 524 (1996).  Review of the record reflects that no new 
evidence has been received to reopen this claim.  There is no 
duty on the part of VA to assist the veteran in the 
development of his claim in the absence of a reopened claim.  
It is a claimant's responsibility to support a claim for VA 
benefits.  See 38 U.S.C.A. § 5108 (West 2002).  However, 
where VA is on notice of evidence which may prove to be new 
and material but has not been submitted with the application 
to reopen, VA has a duty to inform a claimant of the evidence 
that is "necessary to complete the application."  Graves, 8 
Vet. App. at 525; 38 U.S.C.A. § 5102(b).  

Therefore, with respect to the records from San Antonio State 
Hospital prior to December 1958, the veteran should be 
advised that such records would be particularly relevant to 
his application to reopen and he should be informed whether 
he must obtain and submit the records himself or whether VA 
will assist him in getting the records (for the purpose of 
determining whether they, if they exist, constitute new and 
material evidence).  In this regard, the Board notes that the 
RO noted in the May 2003 statement of the case that a 
Treatment or Hospital Report from the San Antonio State 
Hospital dated in August 1959 stated that the first admission 
to that facility was in December 1958.  However, it is 
unclear whether this statement was based on actual records of 
admission at the hospital.  In any event, this statement does 
not relieve VA of its duty to inform the veteran that he 
should submit the records from the alleged 1954 admission to 
complete his application to reopen his claim.  

Moreover, on the February 1959 Application for Compensation 
or Pension, the veteran reported that he was treated for 
"stab wounds" in 1953 at Robert B. Green Hospital; perhaps 
these records, if they can be obtained at this late date, 
would show whether he was suffering from mental illness at 
that time.  The veteran should be advised whether he must 
obtain and submit these records himself or whether VA will 
assist him in attempting to get the records (for the purpose 
of determining whether they, if they exist, constitute new 
and material evidence).  In this regard, VA must notify a 
claimant of evidence and information necessary to 
substantiate his claim and inform him whether he or VA bears 
the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West Supp. 2002); 38 
C.F.R. § 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The record contains documentation indicating that the 
appellant was hospitalized at VA facilities in Sepulveda, 
California in 1967 and 1975, Denver, Colorado in 1980 and 
Kerrville, Texas in 1980 for reasons related to psychiatric 
disability.  These records have not been requested.  
Additionally, the record reflects that he continues to 
receive treatment at Kerrville.  The most recent records date 
through June 3, 2003.  In this regard, the Court of Appeals 
for Veterans Claims (Court) held in Bell v. Derwinski, 2 Vet. 
App. 611 (1992) that VA has constructive notice of VA 
generated documents that could reasonably be expected to be 
part of the record, and that such documents are thus 
constructively part of the record before the Secretary and 
Board, even where they are not actually before the 
adjudicating body.  The claims folder thus indicates that 
relevant evidence in support of the veteran's claim may exist 
or could be obtained from a VA facility. See Epps v. Brown, 9 
Vet. App. 341 (1996); Robinette v. Brown, 8 Vet. App. 69 
(1995).  Therefore, records from the facilities listed above 
should be requested, and pertinent outpatient treatment 
records dating from June 4, 2003 should be retrieved and 
associated with the claims folder.  

In VA outpatient records dated in November 2001, the veteran 
related that he was court-martialed in service and declared a 
deserter.  In correspondence received in August 2002, he 
stated that he became "psychotic" and had numerous 
behavioral problems during service that led to a general 
discharge.  It was requested that his service administrative 
file be obtained to investigate the reasons his "strange 
behavior" and for court-martial.

Finally, review of the record discloses that the veteran has 
not been provided adequate notice of the Veterans Claims 
Assistance Act (VCAA) of 2000, Pub. L. No.106-475, 114 
Stat.2096 (2000) with respect to the issue currently on 
appeal.  The VCAA and its implementing regulations require 
that VA provide specific notice to claimants regarding 
information needed to complete an application for benefits, 
as well as specific notice regarding information or evidence 
required to substantiate a claim. See Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  The veteran must therefore be 
given the required notice with respect to the issue on 
appeal.  The case must be remanded in order to comply with 
the statutory requirements of the VCAA.

Accordingly, the case is REMANDED for the following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002 & Supp. 2005), the 
implementing regulations found at 
38 C.F.R. § 3.159 (2005), and any other 
legal precedent are fully complied with 
and satisfied.  The veteran should 
specifically be told what is required to 
substantiate the claim on appeal.  
Additionally, the RO must notify the 
appellant of the information and 
evidence needed to substantiate his 
claim for service connection, and of 
what part of such evidence he should 
obtain and what part the RO will attempt 
to obtain on his behalf.  He should also 
be told to provide any evidence in his 
possession that is pertinent to his 
claim.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002); see also Charles 
v. Principi, 16 Vet. App. 370, 373-374 
(2002).  

2.  The veteran's service 
administrative or personnel record 
should be requested and associated with 
the claims folder.

3.  The veteran and his representative 
should be contacted by letter and 
advised whether it is their 
responsibility to retrieve records from 
the San Antonio State Hospital or 
Robert B. Green Hospital prior to 1958 
or whether VA will assist in attempting 
to get the records (for the purpose of 
determining whether they, if they 
exist, constitute new and material 
evidence).  

4.  VA outpatient and inpatient 
clinical records from VA facilities in 
Sepulveda, California, Denver, Colorado 
and Kerrville, Texas dating back to 
service discharge should be requested.  
VA outpatient clinical records dating 
from June 4, 2003 should also be 
retrieved and associated with the 
claims folder.

5.  After undertaking any further 
development deemed appropriate, the RO 
should readjudicate the issue on appeal.  
If the benefit sought is not granted, 
the appellant should be provided with a 
supplemental statement of the case and 
afforded an opportunity to respond.  
Thereafter, the claims folder should be 
returned to the Board for further 
consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


